
	

114 HR 773 IH: Transform Education in America through Choice Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 773
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Yoho (for himself, Mr. Duncan of South Carolina, Mr. Jones, Mr. Franks of Arizona, Mr. Olson, Mr. LaMalfa, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Small Business and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal programs under the Department of Education, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Transform Education in America through Choice Act of 2015. 2.Table of contents  Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. Findings. Title I—Title I portability Sec. 101. Title I portability. Title II—Education portability for individuals with disabilities  Sec. 201. Purpose. Sec. 202. Amendments to the Individuals with Disabilities Education Act. Title III—Repeals of certain Department of Education programs Subtitle A—Repeals of Department of Education programs Sec. 301. Elementary and secondary education programs. Sec. 302. Higher education programs. Sec. 303. Rehabilitation Act programs. Sec. 304. Adult Education and Family Literacy Act. Sec. 305. America COMPETES Act. Sec. 306. American History and Civics Education Act of 2004. Sec. 307. American Recovery and Reinvestment Act of 2009. Sec. 308. Carl D. Perkins Career and Technical Education Act of 2006. Sec. 309. Erma Byrd Scholarship program. Sec. 310. Small Business Act. Subtitle B—Exemptions  Sec. 321. Exemptions to repeal. Title IV—Reduction of Department of Education workforce Sec. 401. Reduction.  3.FindingsCongress finds the following:
 (1)Principles of federalism embodied in the Constitution of the United States entrust authority over issues of educational policy to the States and the people and a Department of Education is inconsistent with such principles.
 (2)Tradition and experience dictate that the governance and management of schools in the United States are best performed by parents, teachers, and communities.
 (3)The intrusion by the Department of Education into education policy has not benefitted the quality of education in this Nation.
 (4)The Department of Education has weakened the ability of parents to make essential decisions about their children’s education and has undermined the capacity of communities to govern their schools.
 (5)In the 35 years of its existence, the Department of Education has grown from 130 programs and a budget of $14 billion to over 230 separately authorized programs which cost nearly $70 billion annually. Meanwhile, education performance has deteriorated.
 (6)The Department of Education has fostered over-regulation, standardization, bureaucratization, and litigation in United States education.
 (7)The Department of Education expends large amounts of money on its own maintenance and overhead. As an organization, it is inefficient, ill managed, and wasteful.
 (8)Recent tests reflect poor results in mathematics and reading for American students compared with students from other nations.
 (9)Only through initiatives led by parents and local communities with the power to act can the United States elevate educational performance toward an acceptable level.
 (10)The Department of Education has been hostile to many promising reform ideas. ITitle I portability 101.Title I portabilityPart A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is amended by adding at the end the following:
				
					1128.State option to allow title I funds to follow the low-income child
 (a)In generalNotwithstanding any other provision of law and to the extent permitted under State law, a State educational agency may allocate grant funds received under this part among the local educational agencies in the State based on the number of eligible children enrolled in the public schools operated by each local educational agency and State-accredited private schools within each local educational agency’s geographic jurisdiction.
						(b)Eligible child
 (1)DefinitionIn this section, the term eligible child means a child from a family with an income below the poverty level on the basis of the most recent satisfactory data published by the Department of Commerce.
 (2)Criteria of povertyIn determining the families with incomes below the poverty level for the purposes of this section, a State educational agency shall use the criteria of poverty used by the Census Bureau in compiling the most recent decennial census, as the criteria have been updated by increases in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics.
							(c)Student enrollment in public and private schools
 (1)Identification of eligible childrenOn an annual basis, on a date to be determined by the State educational agency, each local educational agency that receives grant funding in accordance with subsection (a) shall inform the State educational agency of the number of eligible children enrolled in public schools served by the local educational agency and State-accredited private schools within each local educational agency’s geographic jurisdiction.
 (2)Allocation to local educational agenciesBased on the identification of eligible children in paragraph (1), the State educational agency shall provide to a local educational agency grant funds the State educational agency received under this part in an amount equal to the sum of the amount available for each eligible child in the State, as determined by the Secretary, multiplied by the number of eligible children identified by the local educational agency under paragraph (1).
 (3)Distribution to schoolsEach local educational agency that receives funds under paragraph (2) shall distribute such funds to the public schools served by the local educational agency and State-accredited private schools within each local educational agency’s geographic jurisdiction—
 (A)based on the number of eligible children enrolled in such schools; and (B)in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of pupils participating in programs under this part, and not to supplant such funds..
			IIEducation portability for individuals with disabilities 
 201.PurposeThe purpose of this title is to provide options to States to innovate and improve the education of children with disabilities by expanding the choices for students and parents under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
			202.Amendments to the Individuals with Disabilities Education Act
 (a)Children enrolled in private schools by their parentsSection 612(a)(10)(A) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(10)(A)) is amended by adding at the end the following:
					
 (viii)Parent option programIf a State has established a program that meets the requirements of section 663(c)(11) (whether statewide or in limited areas of the State) and that allows a parent of a child described in section 663(c)(11)(A) to use public funds, or private funds in accordance with 663(c)(11)(B)(ii), to pay some or all of the costs of attendance at a private school—
 (I)funds allocated to the State under section 611 may be used by the State to supplement such public or private funds, if the Federal funds are distributed to parents who make a genuine independent choice as to the appropriate school for their child, except that in no case shall the amount of Federal funds provided under this subclause to a parent of a child with a disability for a year exceed the total amount of tuition, fees, and transportation costs for the child for the year;
 (II)the authorization of a parent to exercise this option fulfills the State's obligation under paragraph (1) with respect to the child during the period in which the child is enrolled in the selected school; and
 (III)a selected school accepting such funds shall not be required to carry out any of the requirements of this title with respect to such child..
 (b)Research and innovation To improve services and results for children with disabilitiesSection 663(c) of the Individuals with Disabilities Education Act (20 U.S.C. 1463(c)) is amended— (1)in paragraph (9), by striking and after the semicolon;
 (2)in paragraph (10), by striking the period and inserting ; and; and (3)by adding at the end the following:
						
 (11)supporting the post-award planning and design, and the initial implementation (which may include costs for informing the community, acquiring necessary equipment and supplies, and other initial operational costs), during a period of not more than 3 years, of State programs that allow the parent of a child with a disability to make a genuine independent choice of the appropriate public or private school for their child, if the program—
 (A)requires that the child be a child who has received an initial evaluation described in section 614(a) and has been identified as a child with a disability, in accordance with part B;
								(B)
 (i)permits the parent to receive from the State funds to be used to pay some or all of the costs of attendance at the selected school (which may include tuition, fees, and transportation costs); or
 (ii)permits persons to receive a State tax credit for donations to an entity that provides funds to parents of eligible students described in subparagraph (A), to be used by the parents to pay some or all of the costs of attendance at the selected school (which may include tuition, fees, and transportation costs);
 (C)prohibits any school that agrees to participate in the program from discriminating against eligible students on the basis of race, color, national origin, or sex, except that—
 (i)the prohibition of sex discrimination shall not apply to a participating school that is operated by, supervised by, controlled by, or connected to a religious organization to the extent that the application of such prohibition is inconsistent with the religious tenets or beliefs of the school; and
 (ii)notwithstanding this subparagraph or any other provision of law, a parent may choose, and a school may offer, a single-sex school, class, or activity;
 (D)notwithstanding any other provision of law, allows any school participating in the program that is operated by, supervised by, controlled by, or connected to, a religious organization to exercise its right in matters of employment consistent with title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), including the exemptions in that title;
 (E)allows a school to participate in the program without, consistent with the First Amendment of the Constitution of the United States—
 (i)necessitating any change in the participating school's teaching mission; (ii)requiring any private participating school to remove religious art, icons, scriptures, or other symbols; or
 (iii)precluding any private participating school from retaining religious terms in its name, selecting its board members on a religious basis, or including religious references in its mission statements and other chartering or governing documents; and
 (F)requires a participating school selected for a child with a disability to be academically accountable to the parent for meeting the educational needs of the student..
					IIIRepeals of certain Department of Education programs
			ARepeals of Department of Education programs
				301.Elementary and secondary education programs
 (a)First year RepealsThe following provisions of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) are repealed not later than 1 year after the date of enactment of this Act:
 (1)Subpart 2 of part B of title I (20 U.S.C. 6371 et seq.; relating to Early Reading First). (2)Subpart 3 of part B of title I (20 U.S.C. 6381 et seq.; relating to the William F. Goodling Even Start Family Literacy programs).
 (3)Subpart 4 of part B of title I (20 U.S.C. 6383; relating to improving literacy through school libraries).
 (4)Section 1502 (20 U.S.C. 6492; relating to demonstrations of innovative practices). (5)Section 1504 (20 U.S.C. 6494; relating to the Close Up Fellowship program).
 (6)Part F of title I (20 U.S.C. 6511 et seq.; relating to comprehensive school reform). (7)Part H of title I (20 U.S.C. 6551 et seq.; relating to school dropout prevention/high school graduation initiative).
 (8)Section 2151(b) (20 U.S.C. 6651(b); relating to school leadership). (9)Section 2151(c) (20 U.S.C. 6651(c); relating to advanced certification or advanced credentialing).
 (10)Section 2151(d) (20 U.S.C. 6651(d); relating to special education teacher training). (11)Section 2151(e) (20 U.S.C. 6651(e); relating to early childhood educator professional development).
 (12)Section 2151(f) (20 U.S.C. 6651(f); relating to teacher mobility). (13)Subpart 2 of part C of title II (20 U.S.C. 6701 et seq.; relating to the National Writing Project).
 (14)Subpart 4 of part C of title II (20 U.S.C. 6721 et seq.; relating to the teaching of traditional American history).
 (15)Part D of title II (20 U.S.C. 6751 et seq.; relating to enhancing education through technology). (16)Part B of title III (20 U.S.C. 6891 et seq.; commonly referred to as the Improving Language Instruction Educational Programs for Academic Achievement Act).
 (17)Section 4003(1) (20 U.S.C. 7103(1); relating to subpart 1 of part A of title IV). (18)Subpart 1 of part A of title IV (20 U.S.C. 7111 et seq.; relating to State grants for safe and drug-free schools and communities).
 (19)Section 4129 (20 U.S.C. 7139; relating to grants to reduce alcohol abuse). (20)Section 4130 (20 U.S.C. 7140; relating to mentoring programs).
 (21)Subpart 2 of part D of title V (20 U.S.C. 7245; relating to elementary and secondary school counseling programs).
 (22)Subpart 3 of part D of title V (20 U.S.C. 7247; relating to partnerships in character education). (23)Subpart 4 of part D of title V (20 U.S.C. 7249; relating to smaller learning communities).
 (24)Subpart 5 of part D of title V (20 U.S.C. 7251; relating to the Reading is Fundamental—Inexpensive Book Distribution program).
 (25)Subpart 6 of part D of title V (20 U.S.C. 7253 et seq.; relating to gifted and talented students). (26)Subpart 7 of part D of title V (20 U.S.C. 7255 et seq.; commonly referred to as the Star Schools Act).
 (27)Subpart 8 of part D of title V (20 U.S.C. 7257 et seq.; relating to the Ready to Teach program). (28)Subpart 9 of part D of title V (20 U.S.C. 7259 et seq.; commonly referred to as the Foreign Language Assistance Act of 2001).
 (29)Subpart 10 of part D of title V (20 U.S.C. 7261 et seq.; commonly referred to as the Carol M. White Physical Education Program). (30)Subpart 11 of part D of title V (20 U.S.C. 7263 et seq.; relating to community technology centers).
 (31)Subpart 12 of part D of title V (20 U.S.C. 7265 et seq.; relating to educational, cultural, apprenticeship, and exchange programs for Alaska Natives, Native Hawaiians, and their historical whaling and trading partners in Massachusetts).
 (32)Subpart 13 of part D of title V (20 U.S.C. 7267 et seq.; commonly referred to as the Excellence in Economic Education Act of 2001). (33)Subpart 14 of part D of title V (20 U.S.C. 7269 et seq.; relating to grants to improve the mental health of children).
 (34)Subpart 15 of part D of title V (20 U.S.C. 7271; relating to arts in education). (35)Subpart 17 of part D of title V (20 U.S.C. 7275; relating to combating domestic violence).
 (36)Subpart 18 of part D of title V (20 U.S.C. 7277 et seq.; relating to healthy, high-performance schools).
 (37)Subpart 21 of part D of title V (20 U.S.C. 7283 et seq.; commonly referred to as the Women’s Educational Equity Act of 2001). (38)Subpart 3 of part C of title II (20 U.S.C. 6715; relating to civic education: cooperative civic education and economic education exchange).
 (39)Sections 2341–2344 of subpart 3 of part C (20 U.S.C. 6711–6714; relating to civic education: We the People Program).
 (40)Part G of title I (20 U.S.C. et seq.; relating to Advanced Placement Incentive Program and Advanced Placement Test Fee Program).
 (41)Section 1232(a) of subpart 3 of part B of title I (20 U.S.C. 638a(a); relating to Migrant Education Program—Even Start).
 (42)Section 2431 of subpart 3 of part D of title II (20 U.S.C. 16775; relating Transition-to-Learn Television).
 (b)Second year repealsThe following provisions of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) are repealed not later than 2 years after the date of enactment of this Act:
 (1)Subpart 1 of part D of title V (20 U.S.C. 7243 et seq.; relating to the Fund for the Improvement of Education).
 (2)Part C of title I (20 U.S.C. 6391–6399; relating to migrant education). 302.Higher education programs (a)RepealsThe following provisions of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) are repealed not later than 1 year after the date of enactment of this Act:
 (1)Section 418A of title IV (20 U.S.C. 1070d–2; relating to migrant education—high school equivalency program).
 (2)Section 613 of part B of title VI (20 U.S.C. 1113–1130b; relating to business and international education).
 (3)Section 612 of part B of title VI (20 U.S.C. 1103–1; relating to Centers for International Business Education).
 (4)Part C of title VI (20 U.S.C. 1131–1131f; relating to Institute for International Public Policy). (5)Part A of title VI (20 U.S.C. 1125; relating to international research studies).
 (6)Section 603 title VI (20 U.S.C. 1123; relating to language research centers). (7)Section 606 (20 U.S.C. 1126; relating to technological innovation and cooperation for foreign information access).
 (8)Sections 201 to 205 (20 U.S.C. 1021 and 1022–1022c; relating to teacher quality partnership grants).
 (b)Second year repealsThe following provisions of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) are repealed not later than 2 years after the date of enactment of this Act:
 (1)Part F of title VIII (20 U.S.C. 1161f; relating to territories and freely associated States education grant program).
 (2)Subpart 7 of part A of title IV (20 U.S.C. 1070e; relating to child care access means parents in school program).
 (3)Section 402G (20 U.S.C. 1070a–17; relating to the training program for Federal TRIO programs). (4)Chapter 2 of subpart 2 of part A of title IV (20 U.S.C. 1070a–21—1070a–28; relating to gaining early awareness and readiness for undergraduate programs).
 (5)Section 418A (20 U.S.C. 1070d–2; relating to migrant education—college assistance migrant program). (6)Section 602 (20 U.S.C. 1122; relating to foreign language and area studies fellowships and National Resource Centers Program for Foreign Language and Area Studies or Foreign Language and International Studies).
 (7)Section 604 (20 U.S.C. 1124; relating to undergraduate international studies and foreign language). (8)Section 609 (20 U.S.C. 1128a; relating to American Overseas Research Centers).
 (9)Part B of title VI (20 U.S.C. 1130–1130b; relating to business and international education). (10)Subpart 1 of part A of title VI (20 U.S.C. 1134 et seq.; relating to the Jacob K. Javits Fellowships Program).
 (11)Chapter 2 of subpart 2 of part A of title VII (20 U.S.C. 1135–1135e; relating to graduate assistance in areas of national need).
 (12)Part B of title VII (20 U.S.C. 1138 et seq.; relating to the Fund for the Improvement of Postsecondary Education).
						303.Rehabilitation Act programs
 (a)RepealsThe following provisions of the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) are repealed not later than one year after the date of enactment of this Act:
 (1)Section 303(c) (29 U.S.C. 773(c); relating to parent information and training programs). (2)Section 304 (29 U.S.C. 774; relating to the Migrant and Seasonal Farmworkers Program).
 (3)Section 305 (29 U.S.C. 775; relating to recreational programs). (4)Part A of title VI (29 U.S.C. 795 et seq.; relating to projects with industry).
 (b)Second Year repealsThe following provisions of the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) are repealed two years after the date of enactment of this Act:
 (1)Section 12 (29 U.S.C. 709; relating to the Rehabilitation Act Program Improvement). (2)Section 202(k) (29 U.S.C. 762(k); relating to the Advanced Rehabilitation Research Training Project).
 304.Adult Education and Family Literacy ActTitle II of the Workforce Innovation and Opportunity Act is repealed not later than 2 years after the date of enactment of this Act.
 305.America COMPETES ActTitle IV of the America COMPETES Act is repealed not later than 1 year after the date of enactment of this Act.
 306.American History and Civics Education Act of 2004Section 2 of the American History and Civics Education Act of 2004 (Public Law 108–474) is amended not later than 2 years after the date of enactment of this Act.
 307.American Recovery and Reinvestment Act of 2009The following provisions of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) are repealed not later than 1 year after the date of enactment of this Act:
 (1)Sections 14005 and 14006 of division A (relating to Race to the Top). (2)Section 14007 of division A (relating to investing in innovation).
 308.Carl D. Perkins Career and Technical Education Act of 2006The following provisions of the Carl D. Perkins Act of 2006 (20 U.S.C. 2321 et seq.) are repealed not later than 2 years after the date of enactment of this Act:
 (1)Sections 111 through 113 (20 U.S.C. 2321 et seq.). (2)Section 114 (20 U.S.C. 2324).
 309.Erma Byrd Scholarship programThe Erma Byrd Scholarship (Public Law 111–117; 123 Stat. 3268) is repealed not later than 1 year after the date of enactment of this Act.
 310.Small Business ActSections 2 and 9 of the Small Business Act (15 U.S.C. 631; 638; relating to small business innovation research) are repealed not later than 2 years after the date of enactment of this Act.
				BExemptions 
 321.Exemptions to repealNot later than 3 years after the date of enactment of this Act, each competitive grant program administered by the Department of Education is repealed, except for the following programs:
 (1)Carl D. Perkins Career and Technical Education Act of 2006Sections 116(h) and 117 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2326(h); 2327).
 (2)Education Sciences Reform Act of 2002Part C of the Education Sciences Reform Act of 2002 (20 U.S.C. 9541 et seq.) (3)Elementary and Secondary Education Act of 1965The following provisions under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.):
 (A)Sections 3111(c)(1)(A) and 3112 of subpart 1 of part A of title III (20 U.S.C. 6821(c)(1)(A); 6822; relating to Native American and Alaska Native Children in School Program).
 (B)Section 4121 (20 U.S.C. 7131; relating to the project school emergency response to violence). (C)Subpart 1 of part B of title V (20 U.S.C. 7221 et seq.; relating to the charter school program).
 (D)Subpart 2 of part B of title V (20 U.S.C. 7223; relating to credit enhancement for charter school facilities program).
 (E)Subpart 20 of part D of title V (20 U.S.C. 7281 et seq.; relating to additional assistance for certain local educational agencies impacted by Federal property acquisition).
 (F)Section 7121 (20 U.S.C. 7441; relating to Indian education—demonstration grants for Indian children).
 (G)Section 7122 (20 U.S.C. 7442; relating to Indian education—professional development grants). (H)Subpart 1 of part A of title VII (20 U.S.C. 7421–7429; relating to Indian education—Formula grants to local education agencies).
 (I)Part B of title VII (20 U.S.C. 7515; relating to Native Hawaiian Education Program). (J)Part C of title VII (20 U.S.C. 7541 et seq.; commonly referred to as the Alaska Native Educational Equity, Support, and Assistance Act).
 (4)Higher Education Act of 1965The following provisions under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.): (A)Subparts 1 and 2 of part E of title III (20 U.S.C. 1067a et seq.; 1067g et seq.; relating to the Minority Science and Engineering Improvement Program).
 (B)Subpart 2 of part D of title VII (20 U.S.C. 1140f et seq.; relating to transition programs for students with intellectual disabilities into higher education).
 (C)Section 320 (20 U.S.C. 11067q; relating to strengthening Asian American and Native American Pacific Islander-serving institutions).
 (D)Sections 311 through 315 (20 U.S.C. 1057 et seq.; relating to strengthening institution programs). (E)Section 319 (20 U.S.C. 1059f; native American-serving, nontribal institutions).
 (F)Part B of title III (20 U.S.C. 1060 et seq.; relating to strengthening Historically Black Colleges and Universities (HBCUs).
 (G)Section 371 (20 U.S.C. 1067q; relating to strengthening predominantly black institutions). (5)Individuals with Disabilities Education ActThe following provisions under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.):
 (A)Part B (20 U.S.C. 1411; relating to grants to States). (B)Subpart 1 of part D (20 U.S.C. 1451 et seq.).
 (C)Section 663 (20 U.S.C. 1463; relating to national activities). (D)Section 664 (20 U.S.C. 1464; relating to studies and evaluations).
 (6)National Assessment of Education Progress Authorization ActThe National Assessment of Education Progress Authorization Act (20 U.S.C. 9622 et seq.) (7)Rehabilitation Act of 1973The following provisions under the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.):
 (A)Part C of title I (29 U.S.C. 741; relating to vocational rehabilitation services projects for American Indians with disabilities).
 (B)Sections 202 through 204 (29 U.S.C. 762 et seq.; relating to the National Institute on Disability and Rehabilitation Research.
 (C)Section 302 of title III (29 U.S.C. 772; relating to rehabilitation training). (D)Section 303(d) (29 U.S.C. 773(d); relating to braille training).
 (E)Part C of chapter 1 of part C of title VII (29 U.S.C. 796f–796f–6; relating to centers for independent living).
 (8)Scholarships for Opportunity and Results ActThe Scholarships for Opportunity and Results Act (Division C of Public Law 112–10). IVReduction of Department of Education workforce 401.ReductionNot later than 1 year after a program under this Act is repealed, the Secretary of Education shall—
 (1)identify the number of full-time equivalent employee positions associated with the program; and (2)reduce the workforce of the Department of Education by the number of such positions.
				
